Exhibit 10.5(a)

9 APRIL 2009

DEED OF AMENDMENT

RELATING TO A DEBENTURE

DATED

31 DECEMBER 2008

between

CONSTAR INTERNATIONAL U.K. LIMITED

as Chargor

and

CITIBANK, N.A., LONDON BRANCH

as Security Trustee

WEIL, GOTSHAL & MANGES

ONE SOUTH PLACE LONDON EC2M 2WG

020 7903 1000

WWW.WEIL.COM



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 1    INTERPRETATION    3 2    AMENDMENTS TO THE ORIGINAL
DEBENTURE    3 3    CONTINUATION OF THE ORIGINAL DEBENTURE    4 4   
REPRESENTATIONS    4 5    GOVERNING LAW AND JURISDICTION    4 6    THIRD PARTY
RIGHTS    5 7    COUNTERPARTS    5 SIGNATORIES    6



--------------------------------------------------------------------------------

THIS DEED OF AMENDMENT is made on 9 April 2009.

BETWEEN:

CONSTAR INTERNATIONAL U.K. LIMITED, a company incorporated under the laws of
England and Wales with registered number 02407933 (the “Chargor”); and

CITIBANK, N.A., LONDON BRANCH, acting as trustee for the Secured Parties
pursuant to the terms of the Security Debenture (together with its successors
and assigns, the “Security Trustee”).

WHEREAS

 

(A) The Chargor and the Security Trustee entered into a Debenture dated
31 December 2008 (the “Original Debenture”) pursuant to which the Security
Trustee was granted the benefit of the Original Debenture on trust for the
Secured Parties in accordance with the terms of the Security Trust Deed.

 

(B) The Chargor and the Security Trustee have agreed to amend the Original
Debenture in the manner set out herein in order to correct the definition of
“Material Contracts” in Clause 1.1 (Interpretation) of the Original Debenture to
reflect the original intention of the parties thereto as of 31 December 2008.

IT IS AGREED as follows:

 

1 INTERPRETATION

 

1.1 In this Deed (the “Deed”) terms and expressions defined in the Original
Debenture shall have the same meaning when used in this Deed unless otherwise
defined herein.

 

1.2 Clause headings are for ease of reference only and do not form part of this
Deed.

 

1.3 References herein to the “Debenture” shall be read and construed (as
applicable) as referring to the Original Debenture as amended by this Deed.

 

1.4 This Deed is hereby designated as a Loan Document.

 

2 AMENDMENTS TO THE ORIGINAL DEBENTURE

 

2.1 The Security Trustee, acting on behalf of the Secured Parties, hereby agrees
with the Chargor to amend the definition of “Material Contracts” in Clause 1.1
(Interpretation) of the Original Debenture with effect from (and including) the
date of this Deed so that the definition of “Material Contracts” is deleted and
replaced with the following:

““Material Contracts” means:

 

  (a) the Sale and Purchase Agreement dated 1 December 2004 between the Chargor
and Britvic Soft Drinks Limited in relation to the Britvic Huddersfield plant
(closures);

 

  (b) the Sale and Purchase Agreement dated 1 September 2006 between the Chargor
and Britvic Soft Drinks Limited in relation to the Britvic Rugby plant (bottles
and preforms);



--------------------------------------------------------------------------------

  (c) the Supply Agreement dated 11 July 2007 between Coca-Cola Enterprises
Limited and the Chargor (preforms);

 

  (d) the Supply Agreement dated 11 April 2007 between Cott Beverages Limited
and the Chargor (preforms and closures);

 

  (e) the Sale and Purchase Agreement dated 6 April 2006 between Coca-Cola
Enterprises Belgium and the Chargor (closures); and

 

  (f) the Agreement for Supply dated 1st April 2006 between Constellation Europe
Limited and Chargor (preforms).

and any other agreement that the Security Trustee in its good faith judgment
deems to be material.”

 

3 CONTINUATION OF THE ORIGINAL DEBENTURE

 

3.1 Nothing in this Deed shall operate as a waiver of any right or remedy of any
party under any provision of the Original Debenture or the Original Debenture as
amended hereby nor to excuse any delay or omission in the performance of the
Original Debenture nor to impair any right or remedy arising thereunder or in
respect thereof.

 

3.2 For the avoidance of doubt, except as amended by the terms of this Deed, the
terms and conditions of the Original Debenture shall remain in full force and
effect.

 

3.3 As and from the date of this Deed, but without prejudice to any rights or
obligations which may have accrued prior hereto the Original Debenture shall be
amended hereby and the Original Debenture and this Deed shall be read and
construed as a single document.

 

3.4 Without prejudice to Clause 3.3 above, all references to “the Deed”, “this
Deed”, “the Debenture”, “hereof”, “hereunder” and expressions of similar import
in the Original Debenture shall be construed as references to the Original
Debenture together with and as amended by this Deed. To the extent that the
provisions of this Deed are directly inconsistent with the Original Debenture,
the terms of this Deed shall prevail.

 

4 REPRESENTATIONS

 

4.1 Each party hereto represents and warrants to the other party as follows:

 

  (a) it is duly organised and validly existing under the laws of the
jurisdiction of its incorporation and has full corporate power and authority to
execute, deliver and perform its obligations under this Deed;

 

  (b) the execution, delivery and performance of this Deed has been duly
authorised by it by all necessary corporate action on its part; and

 

  (c) this Deed constitutes the legal, valid and binding obligations of it
enforceable in accordance with its terms.

 

5 GOVERNING LAW AND JURISDICTION

 

5.1 Governing Law This Deed and any non-contractual obligations arising out of
or in connection with it shall be governed by and shall be construed in
accordance with English law.



--------------------------------------------------------------------------------

5.2 Jurisdiction The courts of England have exclusive jurisdiction to settle any
dispute arising out of or in connection with this Deed (including a dispute
regarding the existence, validity or termination of this Deed).

 

5.2.1 The parties to this Deed agree that the courts of England are the most
appropriate and convenient courts to settle such disputes and accordingly no
party shall argue to the contrary.

 

5.2.2 This Clause 5.2 is for the benefit of the Secured Parties only. As a
result, no Secured Party shall be prevented from taking proceedings relating to
such a dispute in any other court with jurisdiction. To the extent allowed by
law, the Secured Parties may take concurrent proceedings in any number of
jurisdictions.

 

6 THIRD PARTY RIGHTS

 

6.1 A person who is not a party to this Deed has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Deed.

 

7 COUNTERPARTS

 

7.1 This Deed may be executed and delivered in any number of counterparts, all
of which, taken together, shall constitute one and the same deed and any party
to this Deed may enter into the same by executing and delivering a counterpart.

IN WITNESS WHEREOF this Deed has been executed as a deed by the parties hereto
and is intended to be and is hereby delivered on the date first before written.



--------------------------------------------------------------------------------

SIGNATORIES

SIGNATORIES TO THE DEED OF AMENDMENT RELATING TO A DEBENTURE

DATED 31 DECEMBER 2008

CONSTAR INTERNATIONAL U.K. LIMITED

 

    Signed as a deed by CHRISTOPHER PHELAN in the presence of:   

/s/ Christopher Phelan

Director

   

/s/Ian Atkinson

        

SIGNATURE OF WITNESS

        

NAME OF WITNESS:

        

Ian Atkinson

        

ADDRESS:

        

c/o Constar International UK Ltd.

        

Moor Lane Trading Estate

        

Sherburn in Elmet, U.K.

        

OCCUPATION:

        

Accountant

    



--------------------------------------------------------------------------------

THE SECURITY TRUSTEE

CITIBANK, N.A., LONDON BRANCH

 

    Signed as a deed by DAVID JAFFE in the presence of:   

/s/David Jaffe

Director and V.P.

   

/s/Scott Goodwin

        

SIGNATURE OF WITNESS

        

Scott Goodwin

        

Associate, Asset-Based Finance

        

390 Greenwich Street, 1st Floor

        

New York, NY 10013

    